Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with I.Vainberg on 03/12/2021.
The application has been amended as follows: 
Claim 38: “A method of inducing exon-skipping of a GLDC pre-mRNA in a GLDC-expressing cancer cell, the method comprising delivering to the cell an antisense oligonucleotide comprising a sequence selected from the group consisting of SEQ ID NOs: 1 to 94, wherein the antisense oligonucleotide is up to 40 nucleotides in length and is capable of inducing exon-skipping of the GLDC pre-mRNA.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3, 7, 8, 16, 21-28, 33, 34, 42, 43 are directed to Groups non-elected without traverse.  Accordingly, claims 1-3, 7, 8, 16, 21-28, 33, 34, 42, 43 have been cancelled.

Allowable Subject Matter
Claims 38, 44-50 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635